Dismissed and Memorandum Opinion filed November 23, 2005








Dismissed and Memorandum Opinion filed November 23,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00791-CV
____________
 
IMC GLOBAL, INC.,
Appellant
 
V.
 
EL PASO PRODUCTION OIL & GAS
COMPANY, Appellee
 

 
On Appeal from the 61st District
Court
Harris County,
Texas
Trial Court Cause No.
03-67133
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed May 19, 2005.  The clerk=s record was filed on July 26,
2005.  No reporter=s record was taken .  No brief was filed.
On October 6, 2005, this Court issued an order stating that
unless appellant submitted its brief, together with a motion reasonably
explaining why the brief was late, on or before October 27, 2005, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 23, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.